     Case 3:20-cv-01115-LAB-KSC Document 11 Filed 07/08/20 PageID.10 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CORKEY DENNIS OGLE,                                 Case No.: 20cv1115 LAB (KSC)
12                                     Petitioner,
                                                         ORDER: (1) DENYING MOTION TO
13   v.                                                  PROCEED IN FORMA PAUPERIS;
                                                         and (2) DISMISSING CASE
14   MARCUS POLLARD,
                                                         WITHOUT PREJUDICE AND WITH
15                                  Respondent.          LEAVE TO AMEND
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254 together with a motion to proceed in forma
19   pauperis which reflects a $294.63 trust account balance at the facility in which he is
20   presently confined. (ECF Nos. 4, 10.) It appears Petitioner can afford the $5.00 filing
21   fee. Accordingly, the Court DENIES the request to proceed in forma pauperis and
22   DISMISSES the case without prejudice and with leave to amend. To have the case
23   reopened, Petitioner must, no later than September 14, 2020, pay the $5.00 filing fee or
24   submit adequate proof that Petitioner cannot pay the $5.00 filing fee. The Clerk of Court
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                                  20cv1115 LAB (KSC)
     Case 3:20-cv-01115-LAB-KSC Document 11 Filed 07/08/20 PageID.11 Page 2 of 2



 1   is directed to mail Petitioner a blank Motion to Proceed In Forma Pauperis form
 2   together with a copy of this Order.
 3         IT IS SO ORDERED.
 4   DATED: July 8, 2020                       ___________________________________
 5                                             Larry Alan Burns
                                               Chief Judge, United States District Court
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                           20cv1115 LAB (KSC)
